       Case 1:17-cv-00137-GSK Document 123                 Filed 09/07/21    Page 1 of 19




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
__________________________________________
                                           )
POSCO,                                    )
                                           )
                  Plaintiff,               )
                                           )
            and                            )
                                           )
NUCOR CORPORATION,                         )
                                           )
                  Consolidated Plaintiff,  )
                                           )
            and                            )
                                           )
ARCELORMITTAL USA LLC, et al.,             ) Consol. Court No. 17-00137
                                           )
                  Plaintiff-Intervenors    )
                                           )
            v.                             )
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
            and                            )
                                           )
ARCELORMITTAL USA LLC, et al.,             )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)

                                      JUDGMENT ORDER

       Upon consideration of the plaintiffs’ comments regarding the remand redetermination,

defendant’s response thereto, and all other pertinent papers, it is hereby

       ORDERED that the remand redetermination is sustained in its entirety; and it is

       FURTHER ORDERED that final judgment shall enter in favor of the United States.
      Case 1:17-cv-00137-GSK Document 123   Filed 09/07/21   Page 2 of 19




                                              _______________________
                                                        Judge

Dated: ________________________
        New York, New York




                                    2
       Case 1:17-cv-00137-GSK Document 123              Filed 09/07/21    Page 3 of 19




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
__________________________________________
                                           )
POSCO,                                    )
                                           )
                  Plaintiff,               )
                                           )
            and                            )
                                           )
NUCOR CORPORATION,                         )
                                           )
                  Consolidated Plaintiff,  )
                                           )
            and                            )
                                           )
ARCELORMITTAL USA LLC, et al.,             ) Consol. Court No. 17-00137
                                           )
                  Plaintiff-Intervenors    )
                                           )
            v.                             )
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
            and                            )
                                           )
ARCELORMITTAL USA LLC, et al.,             )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)

                     DEFENDANT’S RESPONSE TO COMMENTS
                    ON FINAL RESUTLS OF REDETERMINATION

       Defendant, the United States, respectfully submits this response to comments filed by

defendant-intervenor Nucor Corporation (Nucor), Nucor Remand Cmts., on August 6, 2021

(ECF No. 121), regarding the Department of Commerce’s remand redetermination, Final Results

of Redetermination Pursuant to Court Remand Order, dated July 6, 2021 (Remand

Redetermination) (ECF No. 118). Commerce issued its remand redetermination consistent with


                                               3
       Case 1:17-cv-00137-GSK Document 123               Filed 09/07/21     Page 4 of 19




the opinion of the United States Court of Appeals for the Federal Circuit in POSCO v. United

States, 977 F.3d 1369 (Fed. Cir. 2020) (POSCO II), as directed by this Court. For the reasons set

forth below, we respectfully request that the Court sustain the remand redetermination and enter

final judgment in favor of the United States because Commerce has fully complied with the

Federal Circuit’s mandate and because the remand redetermination is supported by substantial

evidence and otherwise in accordance with law.

                                        BACKGROUND

       In 2017, Commerce issued its final determination in the countervailing duty investigation

of certain carbon and alloy steel cut-to-length plate from the Republic of Korea. Certain Carbon

and Alloy Steel Cut-To-Length Plate from the Republic of Korea: Final Affirmative

Countervailing Duty Determination and Final Negative Critical Circumstances Determination,

82 Fed. Reg. 16,341 (Dep’t of Commerce April 4, 2017) (final determin.), P.D. 505, and

accompanying Issues and Decision Memorandum, P.D. 497. For the provision of electricity for

less-than-adequate remuneration (LTAR) program, Commerce addressed parties’ comments,

relied on its preliminary findings, and continued to determine that the program did not confer a

benefit and was not countervailable.

       This Court sustained Commerce’s final determination, holding that Commerce’s

determinations concerning the provision of electricity for less-than-adequate remuneration were

supported by substantial evidence and otherwise in accordance with law. See POSCO v. United

States, 353 F. Supp. 3d 1357 (Ct. Int’l Trade 2018) (POSCO CTL). Nucor appealed the

judgment, and the appeal was stayed pending the Federal Circuit’s final and conclusive decision

in POSCO II.




                                                 4
       Case 1:17-cv-00137-GSK Document 123               Filed 09/07/21     Page 5 of 19




       On October 15, 2020, the Federal Circuit issued its opinion and order in POSCO II,

holding that Commerce’s benefit analysis and its failure to investigate the role of KPX in the

Korean electricity market were unlawful and unsupported by substantial evidence. POSCO II,

977 F.3d at 1376. Following POSCO II, Nucor moved the Federal Circuit to vacate this Court’s

judgment. On February 18, 2021, the Federal Circuit vacated this Court’s judgment and

remanded the matter for further proceedings consistent with POSCO II. In turn, this Court

remanded the determination to Commerce, directing it to address POSCO II. Remand

Scheduling Order dated March 16, 2021 (ECF No. 114).

       In its draft remand redetermination, Commerce continued to find that the government of

Korea’s (GOK) provision of electricity to the respondents was not for less-than-adequate

remuneration and thus conferred no benefit. Remand P.R. 1. In its comments on the draft

remand redetermination, Nucor argued that Commerce had failed to address POSCO II and that

the draft remand redetermination was not in accordance with law. Nucor Draft Remand

Comments, (Remand P.R. 2). In the final remand redetermination, Commerce continued to

determine that the GOK’s provision of electricity was not for less-than-adequate remuneration

and thus did not confer a benefit. See Remand Redetermination at 46.

                                         ARGUMENT

I.     Standard Of Review

       In remand proceedings, the Court will sustain Commerce’s determinations if they are “in

accordance with the remand order” and are “supported by substantial evidence, and are otherwise

in accordance with law.” See MacLean-Fogg Co. v. United States, 100 F. Supp. 3d 1349, 1355

(Ct. Int’l Trade 2015) (citing 19 U.S.C. § 1516a(b)(1)(B)(i)). “Substantial evidence” means

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”



                                                5
       Case 1:17-cv-00137-GSK Document 123                 Filed 09/07/21     Page 6 of 19




Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under this standard, “the possibility of

drawing two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n,

383 U.S. 607, 620 (1966) (citations omitted). Instead, when, as here, Congress has entrusted an

agency to administer a statute that demands inherently fact-intensive inquiries, Commerce’s

conclusions may be set aside only if the record contains evidence “so compelling that no

reasonable factfinder” could reach the same conclusion. See I.N.S. v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).

II.    The Remand Redetermination Complies With The Federal Circuit’s Mandate, Is
       Supported By Substantial Evidence, And Is Otherwise In Accordance With Law

       In vacating and remanding Commerce’s analysis as to whether KEPCO had provided

electricity to the respondents for less-than-adequate remuneration during the period of

investigation in POSCO II, the Federal Circuit held that Commerce had unlawfully relied on a

preferential price analysis rather than the statutorily-mandated analysis set forth in 19 U.S.C.

§ 1677(5)(E)(iv). 977 F.3d at 1376. Although the Federal Circuit acknowledged that Commerce

had considered KEPCO’s overall cost, including its operational cost for generating and

supplying electricity, the Court nonetheless held that Commerce’s analysis ultimately relied upon

whether respondents had received preferential treatment. POSCO II, 977 F.3d at 1376. The

Federal Circuit further held that Commerce had failed to account for KPX’s role in the electricity

market as a part of its less-than-adequate remuneration analysis. Id.

       On remand, Commerce thoroughly explained its benefit analysis and clarified that its

less-than-adequate remuneration analysis is a multifaceted analysis of “fair-market principles”

used to determine whether KEPCO had charged a tariff to the respondent that covers “cost of

production” plus “a profitable return on the investment.” Remand Redetermination at 14-16, 30-


                                                 6
       Case 1:17-cv-00137-GSK Document 123                 Filed 09/07/21      Page 7 of 19




36. Commerce also cited additional evidence regarding KPX’s role in the electricity market, as

well as the cost of generating electricity, to demonstrate that its analysis accounted for KPX’s

role in the electricity market. Id. at 16-17, 41-44. By explaining how its remand redetermination

is based on an analysis of fair-market principles, rather than a preferentiality standard,

Commerce complied with POSCO II.

   A. Commerce’s Less-Than-Adequate Remuneration Analysis Is Based On A
      Determination Of Whether KEPCO Recovered Cost Of Production Plus A Return
      On Investment And Is In Accordance With The Statute

       Nucor argues that Commerce did not apply the “cost plus a return on investment”

standard in either the final determination or in the remand redetermination. Nucor Cmts. at 4-9.

Nucor ignores the thorough explanation set forth in the remand redetermination that details how

Commerce performed its less-than-adequate remuneration analysis regarding electricity in

Korea. First, in determining whether electricity has been provided for less-than-adequate

remuneration, Commerce examined whether the tariff charged to the respondent covers “cost of

production” plus a “profitable return on the investment.” Remand Redetermination at 13-15, 30-

31. Commerce next examined whether the tariff actually charged to the respondent is in

accordance with the tariff established. Id.

       As Commerce explained, KEPCO’s standard pricing mechanism, which serves as the

basis for its tariff schedule and classifications, is based on KEPCO’s costs. Id. at 12 (citing IDM

at 25-33). KEPCO calculated the cost for each electricity tariff classification by: (1) distributing

the overall cost according to the stages of providing electricity (generation, transmission,

distribution and sales); (2) dividing each cost into fixed cost, variable cost, and the consumer

management fee; and (3) then calculating the cost by applying the electricity load level, peak

level, and the patterns of consuming electricity. Id. After distributing each cost into the fixed



                                                  7
        Case 1:17-cv-00137-GSK Document 123                Filed 09/07/21     Page 8 of 19




charge and the variable charge, KEPCO divided each cost, taking into consideration the

electricity load level, the usage pattern of electricity, and the volume of electricity consumed. Id.

Costs were then further distributed according to the number of consumers for each classification

of electricity. Id.

        Commerce, in analyzing the price charged for electricity by KEPCO to the respondents,

determined whether the price charged was consistent with market principles and prevailing

market conditions in Korea by first analyzing KEPCO’s tariff classifications. Id. at 14. Tariff

classifications, including the ones established by KEPCO, which are delineated by electricity

contract demand, voltage, usage pattern of electricity, and volume of electricity, are established

in a manner that accounts for typical prevailing market conditions such as “price, quality,

availability, marketability, transportation, and other conditions of purchase or sale” as described

in § 1677(5)(E). Id. Because KEPCO considered prevailing market conditions such as those

identified in § 1677(5)(E) in establishing its tariff classifications, Commerce determined that

KEPCO had developed a tariff schedule that adequately enabled recovery of costs, in addition to

obtaining a profitable return on investment. Id. at 14-16. Thus, Commerce did not treat

KEPCO’s tariff classifications as “coextensive with” the prevailing market conditions in Korea,

as Nucor claims. See Nucor Remand Cmts. at 11-14. Instead, Commerce determined that

KEPCO’s tariff classifications were developed in accordance with market principles as

described in § 1677(5)(E). See Remand Redetermination at 14.

        Once Commerce determined that KEPCO had established its tariff classification schedule

in accordance with market principles, it further examined under § 1677(5)(E) whether the

respondent was actually charged the appropriate tariff rate, in accordance with the criteria set

forth in the tariff classifications. Id. at 14-15. KEPCO, in determining electricity prices for



                                                 8
       Case 1:17-cv-00137-GSK Document 123                  Filed 09/07/21      Page 9 of 19




purchasing companies, differentiated by both contract demand for electricity and by the voltage

of electricity distributed, and the costs used for each tariff classification further considered the

electricity load level, the usage pattern of electricity, and the volume of energy consumed. Id.

       In reviewing the record evidence, Commerce found that the prices charged to respondent

companies were in accordance with the tariff classifications applicable to each respondent

company as established by KEPCO. Thus, Commerce ensured that KEPCO had actually

recovered its costs plus a return on investment during the period of investigation. Id. Because

KEPCO had established a tariff schedule based on a variety of relevant market conditions for

purposes of recovering costs plus a return on investment, as well as charged respondent steel

companies electricity rates under the appropriate tariff classification to ensure cost recovery plus

a return, Commerce found that KEPCO had recovered its cost plus a profitable return on

investment, and therefore no benefit had been conferred in the form of electricity for less-than-

adequate remuneration. Id.

       In arguing that Commerce had actually used a preferentiality standard, Nucor relies

heavily on Pure Magnesium and Alloy Magnesium from Canada, 57 Fed. Reg. 30,946 (Dep’t of

Commerce July 13, 1992) and mischaracterizes Commerce’s analysis. See Nucor Remand Cmts.

at 6-9. Nucor takes separate and distinct sentences out of context, mashes them together, and

then uses this misleading combination as evidence that Commerce’s determination was based on

a preferentiality standard. See, e.g., Nucor Remand Cmts. at 6-7.

       As explained at length in the remand redetermination, Commerce cited Magnesium from

Canada because that is the first case in which Commerce developed an adequacy of

remuneration analysis, as an alternative to preferentiality. See Remand Redetermination at 25-

26. That historical case is not the basis for Commerce’s contemporaneous remand determination



                                                   9
        Case 1:17-cv-00137-GSK Document 123               Filed 09/07/21     Page 10 of 19




here, nor did Commerce rely on any preferentiality standard, such as that found in Magnesium

from Canada, in determining that KEPCO had provided no benefit to respondent companies in

the form of the provision of electricity for less-than-adequate remuneration. See Remand

Redetermination at 10-16, 25-26, 29-38. Further, although Commerce cited Magnesium from

Canada, the final determination here was ultimately based on an analysis under § 1677(5)(E) and

a finding that KEPCO had recovered costs of production plus a profitable return on investments.

Id. at 11-16. Commerce did not rely on a simple price-to-price comparison to determine whether

respondent companies had received preferential treatment, which is what Commerce would have

done had it used a preferentiality standard. Rather, Commerce examined whether KEPCO had

established tariff classifications in accordance with market principles, and whether KEPCO had

actually charged prices that enabled both recovery of costs and a profitable return on investment.

Id.

         Thus, in further explaining its less-than-adequate remuneration analysis and how it is

based on whether KEPCO had recovered the “cost of production” plus a “return on investment”

in accordance with fair-market principles, Commerce complied with the mandate in POSCO II

and did not rely on a preferentiality standard in determining whether KEPCO had provided

electricity for less-than-adequate remuneration during the period of investigation.

      B. Commerce’s Determination That KEPCO Recovered Its Costs In Selling Electricity
         To The Respondents Is Supported By Substantial Evidence On The Record

         Nucor argues that Commerce’s reliance on KEPCO’s 2014 cost data in the context of

KEPCO’s 2016 Form 20-F is inconsistent with other determinations made in the Certain

Corrosion-Resistant Steel from Korea and Certain Cold-Rolled Steel from Korea investigations.

See Nucor Remand Cmts. at 17-18. According to Nucor, Commerce’s conclusion in the remand

redetermination is inconsistent with the final determinations in those investigations because it


                                                 10
       Case 1:17-cv-00137-GSK Document 123                 Filed 09/07/21      Page 11 of 19




relies upon data from before the period of investigation, in the form of KEPCO’s 2014 cost data.

Id. In the remand redetermination, Commerce relied on KEPCO’s 2014 cost data, KEPCO’s

overall 2015 electricity cost data, and contemporaneous 2015 data in the form of KEPCO’s 2016

Form 20-F, to fill a gap on the record regarding information necessary to establish whether or not

the industrial tariff classification recovered its cost with a rate of return. See Remand

Redetermination at 33-36.

       Commerce’s approach was reasonable because using KEPCO’s 2014 cost data and

applying a ratio to KEPCO’s overall 2015 electricity cost data alone would not have provided a

complete picture of how the underlying factors of the Korean market may influence one

industrial tariff classification or another. Id. at 34. The GOK stated in its initial questionnaire

response that the two key factors impacting whether tariff prices should be adjusted upward

(denoting a loss in cost recovery and rate of return) are cost of supplying electricity and volume

of electricity consumed. Id. at 34, n.128. To examine these factors, Commerce examined 2015

data provided in KEPCO’s 2016 Form 20-F. For consumption, the data shows that while the

relevant industrial tariff classification slightly increased in demand on a percentage basis, the

overall consumption of electricity for that industrial tariff classification also decreased in relation

to usage overall. Id. at 34. Further, for reported cost data, the KEPCO 2016 Form 20-F

indicated that KEPCO’s operating profit significantly increased from 2013 to 2015, and further

demonstrated that KEPCO reported a decrease in fuel costs in 2015 on a consolidated basis. Id.

at 35. The data demonstrate that neither of these factors would have resulted in an upward

adjustment of tariff rates or, by extension, that cost recovery or a rate of return would have a

negative impact on the industrial classification in 2015. Id.




                                                  11
       Case 1:17-cv-00137-GSK Document 123                  Filed 09/07/21      Page 12 of 19




        Thus, after considering the above, Commerce determined that no factors, such as adjusted

tariffs, increased electricity demand, or rising fuel prices, existed that would potentially impact

the calculation of the cost recovery and rate of return amount reported for the industrial tariff

classifications present in KEPCO’s 2014 cost data. Id. at 35-36. Commerce further determined

that record information established that no changes were made to the tariff calculation

methodology applied to calculate the 2015 cost data. Id. at 35. Based on this evaluation of data

from KEPCO’s 2016 Form 20-F, Commerce found that KEPCO’s cost data methodology for

deriving cost recovery and rate of return on a tariff classification basis (applied in the 2014 cost

data) and 2015 overall electricity costs, taken together, strongly indicated that the relevant

industrial tariff classification would have recovered costs and a rate of return during the period of

investigation. Id. at 35 - 36.

        This reasoning is consistent with Commerce’s determinations in the investigations of

Certain Corrosion-Resistant Steel from Korea and Certain Cold-Rolled Steel from Korea. In the

final determinations for both investigations, Commerce found that data prior to the period of

investigation was not preferable to contemporaneous cost data already available on the record in

the form of KEPCO’s 2014 cost data. See Certain Corrosion-Resistant Steel Products from the

Republic of Korea, 81 Fed. Reg. 35,310 (Dep’t of Commerce June 2, 2016), and accompanying

Issues and Decision Memorandum at 23-24; Certain Cold-Rolled Steel Flat Products from the

Republic of Korea, 81 Fed. Reg. 49,943 (Dep’t of Commerce July 29, 2016), and accompanying

Issues and Decision Memorandum at 50-51. Because the data from before the period of

investigation did not fully account for multiple increases in the industrial electricity tariffs that

took place between 2012, the date the alternative data were published, and 2014, the period of




                                                  12
       Case 1:17-cv-00137-GSK Document 123                 Filed 09/07/21     Page 13 of 19




investigation for both previous investigations, Commerce found the alternative data not relevant

for the purposes of determining adequate remuneration under 19 C.F.R. § 351.511. Id.

       Unlike the previous investigations cited by Nucor, KEPCO’s specific cost data for the

period of investigation related to industrial classifications were not available on the record of this

proceeding, and thus Commerce could not have relied entirely on contemporaneous data to

determine adequacy of remuneration. Remand Redetermination at 32-33. Instead, Commerce

reviewed the only available cost data on the record, KEPCO’s 2014 industrial classification cost

data and 2015 overall electricity cost data, in the context of KEPCO’s 2016 Form 20-F to ensure

there were no changes in factors that would impact the industrial classifications and ensure the

2014 cost data could be relied on in making a determination. Id. at 34-36. Commerce’s decision

does not conflict with or otherwise contradict the determinations made in the Certain Corrosion-

Resistant Steel from Korea and Certain Cold-Rolled Steel from Korea investigations.

   C. Commerce Appropriately Accounted For KPX’s Role In The Electricity Market In
      Korea And Accounted For The Cost Of Generating Electricity In Its Less-Than-
      Adequate Remuneration Analysis

       As explained in the remand redetermination, publicly available record evidence

demonstrates that the KPX unit price more than covered fuel costs for each of the generators, and

further demonstrates that KPX not only recovered costs, but also received a return on investment

during the period of investigation. See Remand Redetermination at 41-43. First, listed costs and

prices for each of KEPCO’s generation subsidiaries can be found in KEPCO’s 2016 Form 20-F,

and demonstrate that the unit price charged by KPX more than covered the cost of generating

electricity for each of the generators in question during the period of investigation. See id. at 42

(citing “Nucor August 4, 2016 Comments” at Exhibit 1, P.R. 278). This same Form 20-F further

shows not only that KEPCO itself was profitable during the period of investigation in 2015, but



                                                 13
       Case 1:17-cv-00137-GSK Document 123                Filed 09/07/21      Page 14 of 19




also that KPX’s prices had enabled KEPCO’s generation subsidiaries to recover costs and

receive a return on investment. See Remand Redetermination at 43. Given that KPX’s unit

prices more than covered fuel costs, and KEPCO’s generation subsidiaries both recovered their

own costs and received a return on investment, Nucor’s assertion that Commerce did not account

for the cost of generating electricity in its less-than-adequate remuneration analysis, or that any

benefit resulted from KPX’s pricing of electricity sold to KEPCO, fails. Id. at 43-44.

       Nucor’s argument that this analysis is based solely on KEPCO’s overall profitability

oversimplifies the remand redetermination and fails to examine this evidence in the context of

the full benefit analysis discussed above. Nucor Cmts. at 18-20. Commerce based its analysis

on a determination of whether KEPCO had established a tariff classification schedule based on

market principles and had charged respondent companies a price that enabled KEPCO not only

to recover costs, but also to receive a return on investment. See Remand Redetermination at 11-

16. In citing the GOK’s Form 20-F in the remand redetermination, Commerce included a step-

by-step analysis of profitability from the generators to KPX, from KPX to KEPCO, and from

KEPCO to the respondent companies who purchased the electricity. See id. at 42-44.

Substantial evidence supports this conclusion, in the form of the following record evidence: (i)

KPX purchased electricity from generators at prices sufficient to ensure recovery of costs plus a

return on investments for the generators; (ii) sold the electricity to KEPCO at prices sufficient to

ensure recovery of costs plus a return on investments for KPX; (iii) KEPCO established a tariff

classification schedule that ensured recovery of costs plus a return on investments for KEPCO;

and (iv) charged respondent companies a price that actually resulted in KEPCO recovering costs

plus a return on investments. Id. The record, thus, contained sufficient evidence demonstrating

that KEPCO’s prices to the respondents reflected adequate remuneration. Id.



                                                 14
       Case 1:17-cv-00137-GSK Document 123                  Filed 09/07/21      Page 15 of 19




        This is not, as Nucor argues, evidence strictly related to KEPCO in the aggregate being

profitable on all sales to all users, but rather it demonstrates that the electricity market, at each

step in the chain of electricity distribution, operated based on prices that ensured a recovery of

costs plus a return on investment as provided in 19 C.F.R. § 351.511(a)(2)(iii). Because the

Form 20-F shows this step-by-step exchange of electricity and both KEPCO’s and KPX’s

profitability during the period of investigation, it constitutes substantial record evidence

demonstrating that the cost of generating electricity was accounted for and did not ultimately

result in a benefit to respondent companies in the form of the provision of electricity for less-

than-adequate remuneration. Id. This record evidence demonstrates no benefit resulted from

KPX’s pricing of electricity, and thus there was no need for Commerce to request any of the

additional information Nucor argues should have been included in Commerce’s supplemental

questionnaires. See, e.g., Nucor Remand Cmts. at 12-13.

        Further, the administrative determinations on which Nucor relies in its remand

comments, as well as U.S. Steel Corp. v. United States, 33 CIT 1935 (2009), deal only with the

selection of benchmarks in either a tier-one or tier two analysis under 19 C.F.R.

§§ 351.511(a)(2)(i) and (a)(2)(ii), respectively. They did not contain a tier-three analysis under

19 C.F.R. § 351.511(a)(2)(iii), which Commerce relied on in the remand redetermination. In

LWRP from China and Circular Welded Pipe from China, the respondents requested a tier-three

analysis for hot-rolled steel (HRS) producers. See Light-Walled Rectangular Pipe and Tube

from the People’s Republic of China, 73 Fed. Reg. 35,642 (Dep’t of Commerce June 24, 2008)

(final CVD determin.), and accompanying IDM at 33; Circular Welded Carbon Quality Steel

Pipe and Tube from the People’s Republic of China, 73 Fed. Reg. 31,966 (Dep’t of Commerce

June 5, 2008), and accompanying IDM at 64-66. But in LWRP from China, Commerce



                                                  15
       Case 1:17-cv-00137-GSK Document 123                Filed 09/07/21     Page 16 of 19




determined only that HRS producers’ profitability was not relevant in the context of the tier-one

analysis and subsequently used a tier-two benchmark. LWRP from China IDM at 36-37. In

Circular Welded Pipe from China, Commerce was able to use world market-determined price as

a surrogate for actual import prices, under a tier-one analysis. Circular Welded Pipe from China

IDM at 65-66 (“These prices are thus appropriately considered tier one benchmark prices”). In

each of these cases, Commerce discussed the producers’ profitability within the context of a tier-

one benchmark related to actual import prices. See LWRP from China IDM at 36-37; Circular

Welded Pipe from China IDM at 64-66.

       Thus, Commerce had no occasion to address the issue of market principles under tier

three in those cases because it was able to rely on either a tier-two world market price or tier-one

import prices for HRS, an input that is globally traded and does not have the limitations of the

Korean electricity market that necessitated a tier-three analysis. See Countervailing Duties, 63

Fed. Reg. 65,348, 65,377-65,378 (Dep’t of Commerce Nov. 25, 1998). This is also true for U.S.

Steel Corp. v. United States, in which this Court reviewed Commerce’s reliance on actual

transaction prices under a tier-one analysis, rather than an assessment of government prices in

accordance with market principles under a tier-three analysis. See 33 C.I.T. at 1943-45. Neither

the administrative determinations nor the Court’s precedent cited by Nucor are relevant to the

type of benchmark analysis that Commerce performed in the remand redetermination, nor do

they show that Commerce somehow erred in its tier-three benchmark analysis to determine

whether government prices were consistent with market principles.

       Finally, Nucor argues that Commerce’s reference to upstream subsidy findings in

subsequent administrative reviews is irrelevant to the question of whether Commerce had

adequately analyzed KPX’s role in investigating whether KEPCO’s prices conferred a benefit to



                                                 16
       Case 1:17-cv-00137-GSK Document 123                Filed 09/07/21     Page 17 of 19




the respondents. See Nucor Remand Cmts. at 15-16. As Commerce explained, “while the 2017

Administrative Review of Cold Rolled Steel did involve the investigation of an alleged upstream

subsidy, Commerce did not cite that determination because it involved the investigation of an

upstream subsidy.” Remand Redetermination at 45. Instead, Commerce referenced this

subsequent review because, in the review of the same countervailing duty order that resulted

from the affirmative final determination in the underlying proceeding, Commerce had

“investigated and verified the pricing structure between KPX and KEPCO” including KPX’s

methodology used to forecast demand, KPX’s methodology to set the system marginal price, the

electricity generator’s reporting requirements to establish variable and fixed costs, and the

underlying methodology to determine the electricity generator’s rates of return and the adjusted

coefficient. See id. at 45, n.175.

       The investigation and verification conducted in an administrative review in the 2017

Administrative Review of Cold Rolled Steel, which Commerce performed after the investigation

here, are both relevant to the Federal Circuit’s remand instructions that Commerce include

KPX’s generation costs in its analysis and further confirmed the information on the record of this

investigation demonstrating there was no measurable benefit related to KPX’s pricing of

electricity to KEPCO during the period of investigation. See id.

       Thus, Commerce complied with the Federal Circuit’s mandate and instructions in

POSCO II and explained in the remand redetermination how KPX’s role in the electricity market

and the cost of generating electricity did not confer a benefit to respondent companies during the

period of investigation.




                                                 17
      Case 1:17-cv-00137-GSK Document 123               Filed 09/07/21     Page 18 of 19




                                        CONCLUSION

       For these reasons, we respectfully request that the Court sustain the remand

redetermination and enter final judgment in favor of the United States.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ Tara K. Hogan
                                                    TARA K. HOGAN
                                                    Assistant Director

OF COUNSEL:                                         /s/Kelly A. Krystyniak
REZA KARAMLOO                                       KELLY A. KRYSTYNIAK
Senior Attorney                                     Trial Attorney
U.S. Department of Commerce                         U.S. Department of Justice
Office of the Chief Counsel                         Commercial Litigation Branch
 for Trade Enforcement & Compliance                 P.O. Box 480, Ben Franklin Station
Washington, D.C.                                    Washington, DC 20044
                                                    Tel: (202) 307-0163
                                                    kelly.a.krystyniak@usdoj.gov

September 7, 2021                                   Attorneys for Defendant




                                               18
       Case 1:17-cv-00137-GSK Document 123                Filed 09/07/21   Page 19 of 19




                               CERTIFICATE OF COMPLIANCE

       Pursuant to Standard Chambers Procedure ¶ 2(B)(2), I hereby certify that this brief

complies with the appropriate word-count limitation. According to the word-count function of

the software used to prepare this brief, the brief contains 4,573 words.



                                      /s/ Kelly A. Krystyniak
                                       KELLY A. KRYSTYNIAK




                                                19
